UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1466


MONIQUE R. SMALL DREW,

                    Plaintiff - Appellant,

             v.

VIRGINIA  COMMONWEALTH                       UNIVERSITY,          PARKING      AND
TRANSPORTATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cv-00429-JAG)


Submitted: July 19, 2018                                            Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monique R. Small Drew, Appellant Pro Se. George William Norris, Jr., General
Counsel’s Office, VIRGINIA COMMONWEALTH UNIVERSITY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Monique R. Small Drew appeals the district court’s order dismissing for lack of

subject matter jurisdiction the amended civil complaint in which Drew alleged violations

of the Americans with Disabilities Act. * See 42 U.S.C. §§ 12101-12213 (2012). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Drew v. VCU, Parking & Transp., No. 3:17-cv-

00429-JAG (E.D. Va. Mar. 27, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




      *
       Drew initially filed suit in the Circuit Court for the City of Richmond, Virginia,
and Defendant timely removed this matter to federal court.


                                           2